Allow me, first of all, Sir, to express to the delegation of Mexico the deepest sympathy of my delegation for the tragic disaster which has just befallen their country. We share the international community's deep concern over and response to this catastrophe, which has found expression in the unanimous adoption by this Assembly of a resolution calling for solidarity and support for the Government and people of Mexico, who are facing this crisis with determination and courage.
This year's session of the General Assembly marks the observance of the fortieth anniversary of the founding of the United Nations and, accordingly, bestows a glow of distinctive honor to the high office which Ambassador de Pinies, of Spain, holds. Permit me, on behalf of myself and the delegation of Burma, to tender him our warm and sincere congratulations on his election to the presidency of the Assembly. We are confident that the wealth of experience and diplomatic skill which he brings with him will, indeed, be of great value to this Assembly, which is meeting at a tine that calls for highest statesmanship to effect a constructive turning point in the history of the United Nations.
I should also like to take this opportunity to pay my delegation's tribute to our outgoing President, Mr. Paul Lusaka, for his distinguished services to the Assembly during its last session, and for providing much of the inspiration for this commemorative year of our world Organization.
Anniversaries are traditionally a time for reflection and resolution. The occasion which we commemorate this year symbolizes the common interest shared by all Member States of the United Nations in upholding the aspirations of mankind, as reflected in the purposes and principles of the Charter. We meet at a critical juncture in the fortieth year of the existence of our world Organization. It is common nowadays for some to belittle the performance of the United Nations and to question its relevance and credibility, and their number even includes some of its founders. And so, today what is called for is a sober, even if agonizing, reappraisal, rather than merely an occasion of imposing ceremonial activities. The United Nations surely needs strong and enlightened support if it is to weather the political and economic winds that batter and erode its structure and functions, and if it is to meet the challenges that lie ahead. In his reports of the past four years the Secretary-General has been trying to drive home to the international community a message concerning his serious anxiety about the international situation and the challenges facing the world Organization. Hence, in the words of the Secretary-General,
"the fortieth anniversary of the United Nations provides a further occasion not only to review the performance of the Organization over the past four decades but, above all, to encourage a re-dedication by Member States to the principles and purposes of the Charter, to promote interest in the work of the Organization and support for its efforts, and to reinvigorate international co-operation in all fields of endeavor. There can be little doubt that, if it is governed by such an approach, the observance can help further the cause of international understanding."
Burma became a Member of the United Nations a few months after its re-emergence as an independent sovereign States to apply for membership in the world Organization was the newly independent Burma's first act in the international field. Attracted by its lofty idealists, we subscribed whole-heartedly to the purposes and principles of the Charter. We looked forward to an era of peace and security, achievement and welfare, freedom and dignity, which are the goals of the United Nations for all peoples. However, the record of the past 40 years, with its conflicts, frustrations and mounting crises, has reminded the world that the United Nations is still far from achieving the ideals so nobly enshrined in the Charter.
Let us look more closely at what gives the United Nations its current importance and at what constitutes its limitations. Notwithstanding its imperfections, there is nothing more illustrative of the relevance and appeal of the United Nations than the record of its expanding membership and the increasing scope of its activities. The fact that the Organization, which started with 51 Member States, has now increased its membership to 159 is indeed a measure of the acknowledgment of its prestige and its role in world affairs. The United Nations has survived and lived and thrown to prove indispensable to the contemporary world.
At the same time, the numerical growth of membership in the world Organization has correspondingly increased the diversity of positions and interests and unavoidably brought with it new internal problems and sometimes even critical situations. While increasing membership imparts greater strength and advantages to the Organization, it also imposes heavier responsibilities in the sense that a greater degree of restraint and moderation and respect for and tolerance of the positions of others have become absolutely imperative. Without this, we can anticipate no breakthrough in the accumulating problems facing the Organization. There is a need, then, for an intensification of efforts, so that all nations, whatever the diversity of their vie^-s and interests, may find in the United Nations a ready forum for the solution of their mutual problems, and in the Charter a common reference on all matters which touch the welfare of mankind as a whole.
The Charter, in all solemnity, assigned to the United Nations as its foremost mission "to save succeeding generations from the scourge of war". The task of carrying out that injunction continues to be 'he Organization's main challenge. Its effectiveness in fulfilling this role is, however, largely determined by the political and power realities of the world environment in which it operates. Unhappily, factors in the international climate have not proved conducive to helping the Organization measure up to the magnitude and nobility of its tasks. What is not readily understood is that the United Nations is not a self-operating agency and that it simply cannot take significant action without the consent and support of its Members, which provide it with financial and material resources and empower and mandate it to act. That if the overall environment in which the United Nations must operate and it means little to evaluate its performance against abstract standards and without reference to these realities. It follows therefrom that the effectiveness of the United Nations flows from the respect which its Members have for its constitutional authority. In the final analysis, the United Nations will never be more than what its Members allow it to be.
The conceptual basis of the United Nations at its birth was that the Allied Powers, which were the victors in the Second world War? would remain united to maintain the future peace of the world. That assumption failed to prove true with the onset of the cold war, which beset the post-War period and extended to dominate the world political scene as East-West rivalry.
Faced with this historical context, the United Nations, from its very inception, has proved unable to co-ordinate, but instead has had to deal with, different interpretations of the Charter. Legal principles have become politicized and double standards have been applied. What is seen as a breach of international norms by one side is often presented as an act of liberation and fraternal aid by the other. Seen through the prism of the different ideologies professed by the opposing blocs, every major issue has been amplified in the battle for hearts and minds. The leading role entrusted to the major Powers in 1945 has deteriorated into a system founded on the antagonistic relations of the two leading Powers and the division of the world on that basis, thereby negating both the substance and the purport of the United Nations.
Thus, the present crisis of confidence confronting the Organization is the result not of shortcomings in its mechanisms but of a policy out of control. The United Nations has been unable to put an end to the confrontation between the two blocs or to halt the arms race between their leading Powers. The rivalry remains and sources of tension still exist in the world. A multitude of problems before the United Nations remain unsolved. The security of the small and medium-sized countries is by no means assured, and the danger of local wars still persists.
The fundamental purpose of the United Nations is the maintenance of international peace and security, the promotion of which depends on the development of friendly relations and co-operation among States. The principles for this are embodied in the United Nations Charter and their faithful observance is of permanent importance for the improvement of international relations and for making the United Nations a more effective instrument of international conciliation.
However, in the present-day world situation it has not been easy to live up to that ideal. Thus, in the 40 years since the signature of the Charter a limited peace affording limited security has been precariously maintained through the operation of the traditional concept of the balance of power. While the post-War version of the balance of power - or the balance of terror, as it is sometimes called - may have succeeded so far in warding off a general war, it has grievously failed to prevent limited wars, localized conflicts and other instances of force being used in a manner incompatible with the purposes of the Charter. Again, while it may afford security, however illusory, to the major Powers and those who have sought their protection through military alliances, it has grievously failed to afford assured security to all, especially the weak and the small, the non-aligned and the non-armed, whose security continues to be exposed to all kinds of threats and pressures.
For such countries, the peace and security deriving from the post-War system of the balance of power lacks full meaning and full content. Of course, as members of the international community, all of us have a vital interest in preventing global armed conflict. But no less vital for us is the question of our individual security, and I submit that we should have a clear understanding in our minds as to the meaning of this.
To our mind, security in its immediate sense means assured freedom from the threat or use of force against our national sovereignty, political independence and territorial integrity. But in its ultimate sense security cannot but mean assured freedom frost outside interference in our internal affairs in any manner whatsoever and from the application of external pressures in any shape or form. It means for each of us the right to choose freely our own political, economic and social system and to determine our own future in accordance with the ideals that we aspire to and the values that inspire us.
Relevant principles concerning the matters I have referred to are embodied in the Charter as well as in the Declaration of Principles of International Law concerning Friendly Relations and Co-operation among States and in the Declaration on the Strengthening of International Security. In our view, only universal and scrupulous respect for and observance of these principles, both in word and in deed, could ensure full security for our countries. Any violation of these principles anywhere directly or indirectly, in whatever guise or under whatever pretext, deals a grievous blow to mankind's hopes for a peaceful and just order. By the same token, whenever and wherever any Power - big, small or medium - resorts to armed force in contravention of these vital principles, the inevitable result is their serious weakening and erosion, creating conditions of far-reaching implications which are of concern to all countries.
We are therefore alarmed and distressed that virtually all the focal points of crises that exist in the world today have been the outcome of the flagrant violation of these principles - be it in the Middle East, Central America, South Africa, Afghanistan, Kampuchea, Namibia or Cyprus. In each of these situations, there has been employment of armed intervention by an external Power in the internal affairs of another independent sovereign State to bring about a change of the government of that State. In almost every case the problem can be resolved only on the basis of the withdrawal of foreign troops, non-interference in the internal affairs of these countries and the exercise by the people affected of the right to choose their own government and to determine their own future and destiny. Whether it is in the Middle East, South Asia, South-East Asia or Africa, Burma cannot accept either interference or occupation as a fait accompli. The position of the delegation of Burma on these issues has often been stated at the United Nations, based as it is on our unswerving and consistent support for respect for the principles which are stipulated in the Charter as cardinal principles to be observed in inter-State relations.
May I now briefly touch upon the close relationship between disarmament and international peace and security. It is fair to say that the post-war armaments race is the product of the failure of the United Nations collective security system and the consequent reversion by nations to the old concept of the balance of power to maintain peace and to ensure security for themselves. But the armaments race itself creates greater insecurity for all, and by deepening mistrust and suspicion among the armed Powers generates its own momentum. To halt and reverse it would require, in the first place, the promotion of greater trust and confidence among nations, and the removal of their deep-seated sense of insecurity.
For far too long has the world been split into two major camps, with their leading Powers still encumbered by serious differences and locked in a serious contest for supremacy. But recent developments like the resumption of arms talks and the reactivation of summit diplomacy between the world's two leading Powers will, we hope, offer some prospect of reduced tension. We hope that the impulse generated by this first step will prove productive in the entire spectrum of international relations. Even if it does not yield immediate results, the summit will be a boost to the morale of a world that has been beclouded with the ominous threat of nuclear war. We can only hope that the leading Powers will be able to rise to the occasion to match the mood and expectations they have aroused and break the deadly cycle of the arms race. Fate demands that the two leading Powers must live together and make peace, particularly at this critical threshold, before man's last frontier - outer space - is defiled and becomes sullied by lethal weapons and conflict. Nothing is more urgent than to prevent the militarization of outer space.
The Assembly session this year also marks the twenty-fifth anniversary of the adoption of the Declaration on the Granting of Independence to Colonial Countries and Peoples. The most outstanding achievement of the United Nations is certainly in the process of decolonization. The emergence of independent States from colonial rule, under the aegis of the United Nations, has led substantially to the expansion of membership of the Organization and altered the ratio of forces within it. In spite of these tangible results, the last vestiges of the twin evils of colonialism and racialism have persistently defied solution in southern Africa. They are not problems peculiar to Africa, but Africa has witnessed them in their most acute form.
The people of Namibia are still deprived of their inalienable right to freedom, independence and self-determination. South Africa defies the will of the international community by refusing to comply with Security Council resolution 435 (1978) on independence to Namibia. The delegation of Burma considers resolution 435 (1978) as the only acceptable and agreed basis for an internationally recognized settlement in Namibia. For that reason we reject the preemptive move by South Africa to establish an interim government in Namibia, a decision that runs counter to resolution 435 (1978).
The history of the Republic of South Africa in racial discrimination, as expressed through its policy of apartheid, is to be deplored. The prolongation of this policy has led to the exposure of all communities - black and white - to mounting acts of violence and suppression and to needless loss of life. The mounting tide of world criticism against the policy of apartheid is already taking the direction of economic pressures, which can only be detrimental to the viability of South Africa's economy. He can only hope that the leaders of South Africa will, in counsel of wisdom, reverse the present trend and remove the ominous threat of extended conflict in the region.
Tremendous economic forces are shaking the world today. He are at em acute phase of a process where the whole of human society is passing through an enormously important transformation, so rapid that nations are carried along, without even understanding the underlying factors. This is reflected in the frequency of crisis situations that we encounter in the world economy. The danger inherent in the present situation is that attempts might be made to ameliorate the world's economy ills in a limited way, to serve special ends of exclusive minority interests. Solutions resorted to in this way can only result in increasing misery and the difficulties through which the developing countries, the weakest link in the world economy, are now passing.
When the United Nations was conceived in 1945, few then gave so much as a thought to the fact that the conscious aim set forth in the Preamble to the Charter "to promote social progress and better standards of living" would have special relevance to the developing countries, which constitute three fourths of the world's population, whose physical needs have to be met and whose hunger for human dignity has to be satisfied. The task of bridging the gap between the developed and developing countries assumed primacy in the economic and social work of the Organization in the ensuing years. While the United Nations has been able to launch a series of development decades and strategies and has adopted important documents for a more equitable system in the world economic order, the paradox of the present situation is that the plight of the developing countries has not fared better. Despite all efforts at national and international levels, disparity continues unabated.
In the last 10 years or so, the international system of economic operations has not been favorable to the developing countries. International trade for the developing countries has been marked by a decline in the export of commodities and a decline in raw material prices, while their role as markets for finished products and capital is on the increase. This widening trade gap is one of the most agonizing phenomena of the world today, because it not only will impoverish the developing countries through an ever-increasing indebtedness for their imports, but will gradually have an adverse effect or their economy. Trade is indeed of prise importance for development.
The problem of the over-indebtedness of developing countries has now become a principal preoccupation of the international community* High interest rates, unfavorable repayment terms and adverse trade conditions make it impossible for developing countries to earn what is needed for debt repayment. This external debt crisis is a serious element of the on-going crisis in the monetary and financial system. All this illustrates the gravity of the situation and calls for the long-overdue reform of the international monetary and financial system. As monetary affairs affect the whole atmosphere of trade and aid, it appears to us that these matters are the concern of the entire international community The establishment of a new and equitable international monetary order is also contingent upon the full participation of all those who will be affected by it. Accordingly, the delegation of Burma supports the call for the convening of a conference on international monetary and financial reform.
International economic relations continue to be characterized by the lack of momentum of the so-called North-South dialog between the developed and developing countries. Developing countries are steadfast in their position of global approaches to solving economic issues. Developed countries tend to seek solutions on conservative concepts aimed at retaining the status quo. In these circumstances there has been no breakthrough and preparations for the launching of global negotiations on international economic co-operation and development have made no headway thus far. As a result, not one of the problems facing the world economy for the last 10 years has been ameliorated or solved. Instead, developing countries continue to be in a position of dependence on the monetary, fiscal and trade policies of developed countries. The prospect of serious resumption of dialog between the developed and developing countries remains poor without some additional political effort to generate an international climate restoring the necessary trust and understanding of the respective positions of the two groups.
The fact is that the world community is still far from an ordered economic system, planned for the general good, and it seems that a long struggle lies ahead for its achievement.
Developing countries are at present engaged in a determined attempt to achieve a breakthrough in self-sustaining growth. While the result will depend largely on their own efforts, it is recognized generally that the acceleration of their economic growth could be hampered or even impaired if their efforts are not supplemented or strengthened by constructive international action. Economic development also brings in its train equally complex needs for social advancement. The achievements of the United Nations are perhaps more manifest in its responsiveness to these pressing economic and social issues. Less fully appreciated are the effective services of the United Nations family of related agency, institutions and programs dealing with the economic and human problems of developing countries.
In a world steeped in poverty, hunger, ignorance, disease and injustice, these specialized agencies are all engaged in vital tasks relating to human welfare, national growth, international co-operation and peace. In the forefront of these activities is the United Nations Development Program (UNDP). As a major channel for multilateral technical assistance provided through the United Nations system, UNDP has assisted developing countries in their economic and social development in conformity with the spirit of the United Nations Charter. As an agency for international action aimed at combating poverty, malnutrition and hunger, the assistance provided by the Food and Agriculture Organization of the United Nations (FAO), in the area of food and agricultural research and production, is proving valuable to developing countries. The World Health Organization (WHO) is helping to protect and promote the health of all the people of the world by participating in national health programs.
Adopting an integrated approach to the problems of children all over the world, the United Nations Children's Fund (UNICEF) works in partnership with developing country governments to meet the basic needs of children and mothers in a variety of sectors. A noteworthy effort is the present aim of WHO and UNICEF to achieve by the year 1990 the goal of universal immunization of young children against six main diseases that kill children. This is a highly commendable vision and effort which inspires the delegation of Burma to give its keen support and commitment.
It is through its family of related agencies institutions and programs that the United Nations has proved, in ample measure, that it can serves as the coordinator of man's efforts for the common wealth.
It is important for all of us to realize that in the years before us the shape and substance of the international order, the question of peace and war, will be determined not only by political issues, but more and more by problems of the economy and by rapid technological development that will eventually lead to a shift of the balance of forces in the world. Economic development is regarded by all countries as the only yardstick of economic progress. But the creation of conditions of peace, at both the international and national level, is the prerequisite for economic development and progress. Peace in our time is, therefore, an urgent and immediate need. Unfortunately, the United Nations has not yet found the final answer by which man's achievements in the field of science and technology should be utilized for his betterment and not be permitted to pose a threat of his complete annihilation.
As the United Nations begins the fifth decade of its life, it seems clear that the direction of its persuasion will be determined by a twofold challenge - how can it be a force for greater economic and social equality in the world as well as a force for peace?
This is the task to which we must address ourselves with renewed faith and confidence.
